Case: 12-15979   Date Filed: 10/16/2013   Page: 1 of 5


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-15979
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:10-cr-00504-JDW-TBM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

LAURENANO ANGULO RIASCOS,
a.k.a. La L,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (October 16, 2013)

Before TJOFLAT, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
                Case: 12-15979       Date Filed: 10/16/2013       Page: 2 of 5


       Laurenano Angulo Riascos appeals his 300-month sentence stemming from

numerous convictions related to his involvement in a cocaine smuggling operation.

Riascos argues for a variety of reasons that his sentence is substantively

unreasonable because the district court failed to adequately consider the factors

enumerated in 18 U.S.C. § 3553(a). He asks us to reduce his sentence by 60

months to a total of 240-months imprisonment. After review, 1 we affirm the

district court’s sentence.

       Riascos, with a partner, was responsible for organizing and smuggling out of

Colombia over 44-thousand kilograms of cocaine with an ample amount

transported to the United States. In July of 2009, the United States Navy captured

Riascos in open waters and returned him to Colombia. To secure Riascos’

extradition, the United States Government, in a diplomatic note with Colombia,

agreed that prosecutors would not seek or impose upon Riascos a sentence of life

imprisonment. 2

       When reviewing a sentence for substantive reasonability, a sentence is

substantively unreasonable if, considering the totality of the circumstances, the

       1
         The reasonableness of a sentence is reviewed under a highly deferential abuse of
discretion standard. United States v. Kuhlman, 711 F.3d 1321, 1326 (11th Cir. 2013) (citing Gall
v. United States, 128 S. Ct. 586, 591 (2007)).
       2
         Under the Sentencing Guidelines, Riascos’ recommended sentence was life
imprisonment. However, due to the diplomatic agreement, the district judge never considered life
imprisonment as a viable option. Further, the record indicates the district judge was disinclined
to sentence Riascos to life imprisonment based on a thorough contemplation of the § 3553(a)
factors.
                                                   2
              Case: 12-15979     Date Filed: 10/16/2013   Page: 3 of 5


court weighed the § 3553(a) factors unreasonably and imposed a sentence that did

not achieve the purposes of sentencing outlined in § 3553(a). United States v. Irey,

612 F.3d 1160, 1189 (11th Cir. 2010) (en banc). The party challenging the

sentence bears the burden of proving the sentence enforced was unreasonable.

United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      Riascos first argues that his impoverished background and history as a hard-

worker are mitigating factors, which should reduce his culpability under the

“history and characteristics” prong of § 3553(a). See 18 U.S.C. 3553(a)(1).

However, under that prong the district judge must also contemplate the “nature and

circumstances” of the offenses. The record shows the district judge took into

account both prongs of 18 U.S.C. § 3553(a)(1) and determined Riascos’

transportation of upwards of $1 billion worth of cocaine and high-level

organizational involvement were significant enough to warrant his 300-month

sentence under the “nature and circumstances” element of the §3553(a) factors. Id.

      Riascos next argues that, because he will be released after the age of 70,

there is no need to protect the public. See 18 U.S.C. § 3553(a)(2)(C). The district

judge took this into consideration and was within his discretion to reject the

argument. See United States v. Dowd, 451 F.3d 1244, 1256-57 (11th Cir. 2006);

see also U.S.S.G. § 5H1.1(“while [a]ge may be a reason to depart downward in a

case in which the defendant is elderly and infirm and where a form of punishment


                                             3
              Case: 12-15979     Date Filed: 10/16/2013   Page: 4 of 5


such as home confinement might be equally efficient as and less costly than

incarceration,” age “is not ordinarily relevant in determining whether a departure is

warranted”). Further, Riascos argues he received a sentence disparate to his co-

conspirators. See 18 U.S.C. § 3553(a)(6). However, the other members of the drug

smuggling operation were cooperative with law enforcement, which resulted in

their downward variance. In fact, multiple co-conspirators were instrumental in the

aid of Riascos’ prosecution. Riascos’ interaction with law enforcement bears little

resemblance to his co-conspirators. For those reasons, Riascos did not receive a

sentence incongruent to his counterparts.

      Riascos argues his sentence was greater than necessary to promote the

purposes of sentencing under § 3553(a). Riascos smuggled over $1 billion in

cocaine and had a Sentencing Guidelines recommendation of life imprisonment.

The district judge was well within his discretion to impose a 300-month sentence

based on the totality of the circumstances. See Irey, 612 F.3d at 1189. Lastly,

Riascos argues there were other types of sentences available, yet fails to state any

more appropriate alternatives. See 18 U.S.C. § 3553(a)(3). Instead, Riascos

conflates this contention by claiming his sentence violates the diplomatic

agreement to not impose a life sentence because his 300-month sentence is

tantamount to life. However, where a diplomatic agreement only excludes a life




                                             4
              Case: 12-15979    Date Filed: 10/16/2013   Page: 5 of 5


sentence, a term of years is a permissible punishment. See United States v. Corona-

Verbera, 509 F.3d 1105 (9th Cir. 2007).

      The district judge did not abuse his discretion in sentencing Riascos to 300-

months imprisonment. The district judge considered the § 3553(a) factors and

made his reasoning clear in fashioning a sentence. Thus, Riascos failed to meet his

burden of proving the sentence was unreasonable. Accordingly, we affirm

Riascos’s sentence.

      AFFIRMED.




                                            5